Citation Nr: 1617039	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  07-36 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a lung disorder, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a May 2013 decision, the Board reopened the matter of service connection for a skin disorder and remanded this claim as well as the claims of service connection for disorders of the lung, lumbar spine and stomach for additional development.  Thereafter, an April 2014 rating decision granted service connection for tinea pedis, a lumbar spine disorder and peptic and gastric ulcer with GERD (gastroesophageal reflux disease).  Hence, the Veteran's appeal as to the claims of service connection for disorders of the skin, lumbar spine and stomach are considered to be fully resolved and no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Further, in a February 2015 statement, the Veteran disagreed with the effective date for a staged 70 percent rating for posttraumatic stress disorder (PTSD) granted in a January 2015 rating decision.  Prior to the issuance of a statement of the case in this matter, in a January 2016 statement, he cancelled his appeal for an earlier effective date concerning his PTSD rating.  


FINDING OF FACT

In January 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to "cancel [his] appeal for an earlier effective date concerning [his] PTSD rating and any other appeals [he] may have."


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, in January 2016 the Veteran submitted a statement in which he expressed his wish to "cancel [his] appeal for an earlier effective date concerning [his] PTSD rating and any other appeals [he] may have."  

Inasmuch as the Veteran has withdrawn his appeal in the matter of service connection for lung disorder, to include as due to exposure to herbicides, there remain no allegations of errors of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed


ORDER

The appeal is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


